655 F. Supp. 2d 1346 (2009)
In re: CHANTIX (VARENICLINE) PRODUCTS LIABILITY LITIGATION.
MDL No. 2092.
United States Judicial Panel on Multidistrict Litigation.
October 1, 2009.
Before ROBERT L. MILLER, JR., Acting Chairman, JOHN G. HEYBURN II, Chairman[*], KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR. and FRANK C. DAMRELL, JR., Judges of the Panel.

TRANSFER ORDER
ROBERT L. MILLER, JR., Acting Chairman.
Before the entire Panel[*]: Plaintiffs in 32 actions pending in various districts have submitted three motions, pursuant to 28 U.S.C. § 1407, to centralize this litigation in one of three suggested districts: the Northern District of Alabama (favored by plaintiffs in 25 actions), the Northern District of Georgia (favored by plaintiffs in three actions), or the District of Minnesota (favored by plaintiffs in four actions). Common defendant Pfizer Inc. (Pfizer) does not oppose centralization, but favors selection of the Southern District of New York as transferee district.
This litigation currently consists of 37 actions pending in sixteen districts as follows: five in the Western District of Louisiana, four in the District of Minnesota, four in the Eastern District of Missouri, four in the Western District of Tennessee, three in the Northern District of Alabama, three in the Eastern District of Pennsylvania, two in the Northern District of Georgia, two in the Western District of Kentucky, two in the Middle District of Louisiana, two in the District of South Carolina, and one each in the Southern District of Alabama, the Southern District of Illinois, the Southern District of Indiana, the Eastern District of Kentucky, the District of Nebraska, and the Eastern District of Tennessee, as listed on Schedule A.[1]
On the basis of the papers filed and hearing session held, we find that these 37 actions involve common questions of fact, and that centralization under Section 1407 in the Northern District of Alabama will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All 37 actions share factual issues regarding, inter alia, Pfizer's design, testing, manufacture, and marketing of Chantix (varenicline), a smoking cessation drug alleged to have numerous adverse side effects, including causing suicidal ideation, depression, seizures, memory loss, and/or other mental or physical ailments. Centralization under Section 1407 will eliminate duplicative discovery, prevent inconsistent pretrial rulings on discovery and other issues, and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Northern District of Alabama is an appropriate transferee district for pretrial proceedings in this litigation. The 37 constituent actions are scattered among sixteen districts, and no one district stands out as the geographic focal point of this litigation. The Northern District of Alabama, however, is favored by a clear majority of plaintiffs, and currently is home to only one pending multidistrict litigation proceeding. In addition, *1347 three of the constituent actions were brought in that district, and Judge Inge P. Johnson, who is already overseeing two of them, has the time and experience to steer this litigation on a prudent course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Northern District of Alabama are transferred to the Northern District of Alabama and, with the consent of that court, assigned to the Honorable Inge P. Johnson for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A
MDL No. 2092IN RE: CHANTIX (VARENICLINE) PRODUCTS LIABILITY LITIGATION
Northern District of Alabama

Amelia C. McKnight v. Pfizer Inc., C.A. No. 2:09-1138

Kay McMullan, et al. v. Pfizer Inc., C.A. No. 3:09-433

LouAnn Barnett, etc. v. Pfizer Inc., C.A. No. 3:09-1203
Southern District of Alabama

Billy G. Bedsole, Jr. v. Pfizer Inc., C.A. No. 2:09-307
Northern District of Georgia

Mary Elizabeth Rook, etc. v. Pfizer Inc., C.A. No. 1:09-1400

Virginia Spencer v. Pfizer Inc., C.A. No. 1:09-1672
Southern District of Illinois

Helen Boschert v. Pfizer Inc., C.A. No. 3:09-385
Southern District of Indiana

Linda Collins, etc. v. Pfizer Inc., C.A. No. 1:08-888
Eastern District of Kentucky

Charles A. Fritts v. Pfizer Inc., C.A. No. 6:09-224
Western District of Kentucky

James Robinson, et al. v. Pfizer Inc., C.A. No. 3:09-357

Derrick L. Horne, Sr. v. Pfizer Inc., C.A. No. 5:08-173
Middle District of Louisiana

Linda F. Jenkins, et al. v. Pfizer Inc., C.A. No. 3:09-277

Donna Rice v. Pfizer Inc., C.A. No. 3:09-418
Western District of Louisiana

Daniel Williams v. Pfizer Inc., C.A. No. 3:08-1222

Melinda Lofton v. Pfizer Inc., C.A. No. 3:08-1224

Judy Brennon v. Pfizer Inc., C.A. No. 3:09-1093

Randall Scott Mercer v. Pfizer Inc., C.A. No. 5:08-1640

Jimmie Ivory, et al. v. Pfizer Inc., C.A. No. 5:09-72
District of Minnesota

Hayward G. Carr v. Pfizer Inc., C.A. No. 0:09-1947

Michael B. Shannon v. Pfizer Inc., C.A. No. 0:09-1951

Ryan M. Dean v. Pfizer Inc., C.A. No. 0:09-1952

Joel Ricketts v. Pfizer Inc., C.A. No. 0:09-1953
Eastern District of Missouri

Stephanie Sorocko v. Pfizer Inc., C.A. No. 4:08-1714

Aidan Dillard v. Pfizer Inc., C.A. No. 4:09-789

*1348 Kimberly McDonald v. Pfizer Inc., C.A. No. 4:09-792

Vonda Sue Johnson v. Pfizer Inc., C.A. No. 4:09-845
District of Nebraska

Carol A. Jensen, etc. v. Pfizer Inc., C.A. No. 8:08-414
Eastern District of Pennsylvania

Brian Kline v. Pfizer Inc., C.A. No. 2:08-3238

Pauletta Jones v. Pfizer Inc., C.A. No. 2:09-2577

Shelly Silk, etc. v. Pfizer Inc., C.A. No. 2:09-2578
District of South Carolina

Clark Wheeler v. Pfizer Inc., C.A. No. 2:09-1397

Leonard Lacobie v. Pfizer Inc., C.A. No. 6:09-1117
Eastern District of Tennessee

Eusticia Douglas v. Pfizer Inc., C.A. No. 3:08-343
Western District of Tennessee

Elizabeth Ann Carter v. Pfizer Inc., C.A. No. 2:08-2739

Amanda Peek v. Pfizer Inc., C.A. No. 2:08-2740

Bertha June Lantrip v. Pfizer Inc., C.A. No. 2:08-2778

Lauren Crislip v. Pfizer Inc., C.A. No. 2:09-2403
NOTES
[*]  Judge Heyburn took no part in the disposition of this matter.
[1]  The parties have notified the Panel of five additional related actions. Those actions and any other related actions are potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).